ORDER

PER CURIAM.
Gregory Crawford, defendant, appeals the judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Defendant contends the motion court erred in denying his motion, alleging that his counsel was ineffective in failing to investigate and elicit testimony from Officer Brown and Antonio Crawford, witnesses who would have allegedly provided appellant with a defense.
We have reviewed the briefs and the record on appeal. No error of law appears. An extended opinion reciting the facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).